EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of the Schedule 13G (and any further amendment filed by them) with respect to the common stock, par value $0.01 per share, of Viasystems Group, Inc., a Delaware corporation. Date:February 14, 2011 HICKS, MUSE FUND III INCORPORATED By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HICKS MUSE GP PARTNERS III, L.P. By: Hicks, Muse Fund III Incorporated, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM3/GP PARTNERS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HICKS, MUSE, TATE & FURST EQUITY FUND III,L.P. By: HM3/GP Partners, L.P., its general partner By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM3 COINVESTORS, L.P. By: Hicks, Muse GP Partners III, L.P., its general partner By: Hicks, Muse Fund III Incorporated, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HICKS, MUSE (1999) FUND IV, LLC By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HICKS, MUSE GP (1999) PARTNERS IV, L.P. By: Hicks, Muse (1999) Fund IV, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM4/GP (1999) PARTNERS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HMTF EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By: Name: David W. Knickel Title:Vice President HMTF PRIVATE EQUITY FUND IV (1999), L.P. By: HM4/GP (1999) Partners, L.P., its general partner By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM 4-SBS (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM 4-EQ (1999) COINVESTORS, L.P. By: Hicks, Muse GP (1999) Partners IV, L.P., its general partner By: Hicks, Muse (1999) Fund IV, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM FUND IV CAYMAN, LLC By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM GP PARTNERS IV CAYMAN, L.P. By: HM Fund IV Cayman, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HM EQUITY FUND IV/GP PARTNERS (1999), C.V. By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President HICKS, MUSE PG - IV (1999), C.V. By: HM Equity Fund IV/GP Partners (1999), C.V., its general partner By: HM GP Partners IV Cayman, L.P., its general partner By: HM Fund IV Cayman, LLC, its general partner By:/s/ David W. Knickel Name: David W. Knickel Title:Vice President /s/ Edward Herring EDWARD HERRING
